DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 07/06/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 depends on claim 21 and includes limitation “wherein the playing style information indicates an average word length favored by the player.” However claim 21 indicates “the playing style information being based on historic gameplay behavior of the player and being indicative of one or more word types favored by the player” and therefore is focused on playing style as word type used.  Paragraph [0055] of applicant’s disclosure has length of word and word type as different values with word type including information such as amount of vowels in a word.  Therefore in light of claim 21 it is unclear if there is support for word style including length.  Clarification is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10556182 Although the claims at issue are not identical, they are not patentably distinct from each other because see limitations below.

method comprising: accessing playing style information that defines a player-specific playing style of a player of a computer-implemented game in which gameplay comprises word-forming actions, the playing style information being based on historic gameplay behavior of the player and being indicative of one or more word types favored by the player; (claim 1, 2nd limitation) 
in an automated operation that is based at least in part on the playing style information and that that is performed using one or more computer processor devices configured therefor, modifying one or more game parameters for a game instance specific to the player, thereby to provide a player-specific customized difficulty of the game instance for the player based on the respective defined playing style;  (claim 1, 4th  limitation)
and causing presentation on a client device associated with the player of the game instance in accordance with the one or more modified game parameters. (claim 1, 5th limitation)

further comprising determining the playing style of the player by performing automated analysis of the historic gameplay behavior of the player. (claim 2)

wherein: the one or more game parameters are respective game level parameters specific to a particular game level; and wherein the historic gameplay behavior includes gameplay actions performed by the player during playing of the particular game level. (claim 1, 3rd limitation)

wherein the modifying of the one or more game parameters effects a change in a board structure of a gameboard on which words are to be formed during gameplay. (claim 14)

wherein the modifying of the one or more game parameters effects a change in board geometry of a gameboard on which words are to be formed during gameplay. (claim 14)

wherein the one or more word types indicated by the playing style information includes words having vowels as a majority of letters. (claim 1, 2nd limitation in light of the disclosure paragraph [0055] defining what is meant by word type)

wherein the one or more word types indicated by the playing style information includes words with particular suffixes favored by the player. (claim 1, 2nd limitation in light of the disclosure paragraph [0055] defining what is meant by word type)

wherein the one or more word types indicated by the playing style information includes words with particular prefixes favored by the player. (claim 1, 2nd limitation in light of the disclosure paragraph [0055] defining what is meant by word type)

wherein the one or more word types indicated by the playing style information includes words without a particular letter disfavored by the player. (claim 1, 2nd limitation in light of the disclosure paragraph [0055] defining what is meant by word type)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/23/2021